Title: To George Washington from Henry Laurens, 13 August 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 13th August [1778]
          
          Since my last of the 30th July I have had the honor of presenting to Congress Your
            Excellency’s several favors of the 3d, 4th and 7th Inst.
          The transcript from the journal of Congress dated the 10th Inst. and here inclosed will
            shew Your Excellency how those of the 3d and 4th were dispos’d of.
          I likewise inclose with this, an Act of Congress dated the 10th, and three dated the
            12th Inst. together with the declaration of the last mention’d date.
          
            1. for adding two Members to the Committee of Arrangement
            2. for permitting Colonel Knobeloch to act as a Volunteer in the Army, and for
              allowing him 125 Dollars per Month
            3. for allowing a compensation for horses kill’d in battle
            4. a Declaration That Congress hold it incompatible with their honor in any manner
              to correspond or have intercourse with George Johnstone Esquire one of the British
                Commissioners
            5. An Act of Congress of the 12th for sending the said Declaration to the
              Commissioners by a Flag.
          
          Congress request Your Excellency will give directions for carrying this immediately
            into execution.
          
          Yesterday I presented to Congress a letter from Mr Ferguson, Secretary to the
            Commissioners of the 7th Inst. and the Paper referred to in that letter. Copies of these
            I take the liberty of transmitting herewith, merely for your Excellency’s
              information. I have the honor to be With the highest
            Esteem and Regard.
        